Citation Nr: 1828069	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-33 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left hip disability.

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to service connection for a right hip disability, to include as due to service-connected disabilities.

4.  Entitlement to service connection for depression, to include as due to service-connected disabilities.

5.  Entitlement to a rating in excess of 10 percent for alopecia.

6.  Entitlement to a rating in excess of 10 percent for a left ankle disability. 

7.  Entitlement to a rating in excess of 10 percent for a left clavicle/shoulder disability prior to December 28, 2017, and in excess of 20 percent thereafter.

8.  Entitlement to a rating in excess of 10 percent for a left knee disability.

9.  Entitlement to a rating in excess of 10 percent for a right knee disability prior to January 13, 2015, and a rating in excess of 30 percent from March 1, 2016.  (The Veteran was rated 100 percent for right total knee replacement (TKA) from January 15, 2015 to February 29, 2016).


REPRESENTATION

Veteran represented by:	Collin A. Douglas, Agent


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served in the U.S. Army from August 1979 to August 1992.  He served in the Army National Guard from 1992 to 2001.

These matters comes before the Board of Veterans' Appeals (Board) from April 2013 (hips), June 2014 (ankle, knees, clavicle, alopecia), and November 2016 (depression) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The June 2014 rating decision increased the Veteran's left ankle disability rating to 10 percent, effective January 3, 2013, and continued 10 percent ratings each for his right knee disability, left knee disability, left clavicle disability, and alopecia. 

An April 2015 rating decision provided a 100 percent rating for right knee replacement from January 13, 2015 to February 29, 2016, and provided a 30 percent rating from March 1, 2016.

A March 2018 rating decision provided an increased 20 percent rating for the left clavicle disability from December 28, 2017, and renamed it "fracture of left shoulder clavicle with deformity."  It additionally provided a 20 percent evaluation for left suprascapular neuropathy secondary to the left shoulder clavicle disability, effective December 28, 2017.  This rating decision additionally denied a temporary 100 percent convalescent rating following left shoulder surgery, and provided noncompensable separate ratings for left shoulder and right knee surgery scars. 

Although the medical and lay records include statements regarding the negative impact of the Veteran's various disabilities on his employment, the Veteran has remained employed full-time with the Coca Cola Company, and part-time with his own lawn care service, throughout the period on appeal.  There is no indication this employment is marginal.  As such, the Board has not inferred a claim of entitlement to total disability based on individual unemployability (TDIU).

Notably, the record is missing the Veteran's June 2013 claims for increased ratings.  A December 2015 memorandum noted that the claim form was missing, but the date of June 3, 2013 was preserved based on notation in the June 2014 rating decision. 

The issue(s) of entitlement to service connection for a right hip disability, increased stage ratings for a left shoulder/clavicle disability, and an increased rating for left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 1993 rating decision denied entitlement to service connection for a left hip disability.  A February 2001 rating decision found that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for a left hip disability.  The February 2001 rating decision was not appealed.

2.  Evidence received since the February 2001 rating decision is not cumulative of the evidence at the time of the prior final denial of service connection for a left hip disability, and raises a reasonable possibility of substantiating the claim.

3.  Resolving reasonable doubt in the Veteran's favor, his left hip disability began during service.

4.  The Veteran's depression manifested as a result of his service-connected musculoskeletal disabilities. 

5.  During the period on appeal, the Veteran's alopecia has manifested in loss of all body hair, with very limited facial hair (beard and side burns with scattered hair).  The credible and competent medical and lay evidence of record does not show that the Veteran has scarring (or cicatricial) alopecia. 

6.  The Veteran's left ankle disability is manifested by pain with prolonged standing and walking.  Medical evidence includes that his plantar flexion was full (45 degrees or greater), dorsiflexion was full (20 degrees or greater), and he did not have ankle instability.  Marked limitation of motion is not shown.  Objective painful motion of the left ankle was not demonstrated on examination.  The Veteran has not provided lay evidence related to functional impairment of his left ankle.

7.  Prior to January 13, 2015, the Veteran's right knee disability manifested in painful flexion limited to 90 degrees, with x-ray evidence of arthritis.  The objective medical evidence of right knee joint stability outweighed the Veteran's subjective complaints of instability.

8.  Prior to January 13, 2015, the Veteran's right knee disability manifested extension limited to 10 degrees, at worst. 

9.  From March 1, 2016, the Veteran's right TKA had chronic residuals consisting of severe painful motion or weakness of the right knee.  Additional temporary 100 percent rating is not available.  The Veteran received the correct length of 100 percent rating provided by the rating criteria for a knee replacement.


CONCLUSIONS OF LAW

1.  The February 2001 decision is final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.160 (d), 20.1100, 20.1103, 20.1104 (2017).

2.  Since the February 2001 decision, new and material evidence has been received to reopen the claim of entitlement to service connection for a left hip disability.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

3.  The criteria for service connection for left hip disability have been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309.

4.  The criteria for service connection for depression have been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310.

5.  The criteria for a rating in excess of 10 percent for alopecia have not been met.  38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. § 4.118, Diagnostic Codes 7830, 7831.

6.  The criteria for a rating in excess of 10 percent for left ankle disability are not met.  38 U.S.C. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.102  , 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271.

7.  Prior to January 13, 2015, the criteria for a rating in excess of 10 percent for right knee osteoarthritis with painful motion (flexion) have not been met.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 3.400, 4.59, 4.71a, Diagnostic Code 5003, 5260. 

8.  Prior to January 13, 2015, the criteria for a separate 10 percent rating for right knee limited extension have been met.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 3.400, 4.59, 4.71a, Diagnostic Code 5261.

9.  From March 1, 2016, the criteria for a 60 percent rating, but no higher, for right TKA have been met.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 3.400, 4.59, 4.68, 4.71a, Diagnostic Code 5055. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103. 

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

A February 1992 rating decision denied entitlement to service connection for left hip pain with stiffness was denied because his in-service complaints were acute and transitory and resolved without any residual disability.  A February 2001 rating decision found that new and material evidence had not been submitted sufficient to open the claim as there was no evidence of a link between the Veteran's current degenerative joint disease (DJD) of the left hip and service.  The Veteran did not perfect an appeal to the February 2001 decision, and it became final.  See 38 U.S.C. § 7105; 38 C.F.R. §  20.1100.  Therefore, new and material evidence is needed to reopen the claim.  See 38 U.S.C.A. §  5108; 38 C.F.R. §  3.156; Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

Evidence added to the claims file since the February 2001 rating decision included lay statements from the Veteran regarding his continuation of left hip symptoms from service throughout the appeal process.  Additional new medical evidence included findings of severe arthritis, a resultant left hip replacement, and ongoing left hip symptoms.

The additional evidence is "new" in that it was not previously before agency decision makers at the time of the February 2001 rating decision, and is not cumulative or duplicative of evidence previously considered.  As the evidence submitted is presumed credible for the purposes of reopening a claim, the Veteran's testimony regarding his in-service injuries and continued symptoms is "material" evidence regarding the cause and continuation of his left hip symptoms.  Additionally, he has provided evidence of a current left hip disability and lay statements related to continuity of symptomatology.  This evidence alone or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim.  Consequently, the new evidence raises a reasonable possibility of substantiating the Veteran's claims for service connection. 

Under these circumstances, the criteria to reopen the claim of entitlement to service connection for a left hip disability are met. 38 U.S.C. § 5108 ; 38 C.F.R. § 3.156.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309 (a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303 (b).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (adding that "[w]hen service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition").  Additionally, service connection may be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").

Left Hip

In October 1991, the Veteran complained of pain in the left hip and both knees.  He stated his hip pain began a month prior.  He had mild effusion of the left knee and crepitus of the right knee, and was assessed with bilateral chondromalacia.  He was seeking a profile.  A left hip evaluation was not recorded.  

The Veteran's June 1992 separation medical history and examination do not include findings related to, or complaints related to, the left hip.

In November 1992, the Veteran noted that he had left hip pain with stiffness in May 1989, while stationed in Bamberg, Germany.  The Board was unable to find documentation related to the left hip from May 1989 in his service treatment records.  A March 1993 general medical examination did not address his left hip claim. 

In April 1999, the Veteran reported a painful left hip and left leg since he "busted" his knee in service, and had arthroscopic surgery in March 1987.  The VA physician suggested he not "participate in active military services" until an opinion could be obtained from a physician who specialized in his disorders.  He was provided a letter requesting he be excused from "military camp which lasts for two weeks."  The record also contains a letter from the VA physician to the National Guard that the Veteran had incompletely rehabilitated his left knee and hip since sustaining an injury in 1986 and knee surgery in 1987.  The letter noted Veteran should not participate in active military service at this time.

In August 2000, the Veteran stated he injured his left hip falling during a basketball game in service.  X-rays were noted to demonstrate moderate-severe degenerative joint disease.  (These were incorrectly labeled the right hip, but the remainder of the evaluation addressed the left hip, so it is likely the x-ray showing DJD was also of the left hip.)

A September 2001 Memorial Hospital record noted that the Veteran had left hip pain since December 1998, with worsening symptoms since December 2000.  X-rays showed early DJD of the right hip and severe "end-stage" left hip DJD "with AVN and collapse."

A November 2007 record, focusing on the Veteran's knee disabilities, noted the Veteran underwent left knee surgery in March 1987 and was "on crutches and rehabilitation for a while."  He continued with active duty and "managed until 1992 when he left active duty and enlisted in the National Gurd."  He continued to have problems with his knees and left hip, underwent total hip surgery on September 11, 2001, and had to retire from active duty in 2002.  

On his September 2014 substantive appeal, the Veteran argued that he had complained of left hip pain in service, and his "chronicity should be established."

The available evidence shows the Veteran complained of left hip pain in service in 1991.  He complained of ongoing left hip pain and stiffness in November 1992, within one year of discharge from service.  The Veteran's left hip was not x-rayed in service, and was not evaluated during the 1993 VA examination.  The earliest x-ray of record is from August 2000 and revealed moderate-severe DJD of the left hip.  "Arthritis" is a chronic disease listed under 38 C.F.R. § 3.309.  Although the evidence does not show that the Veteran's arthritis was manifested to a compensable degree within a year of discharge, the Board finds that he has demonstrated continuity of symptomatology sufficient to warrant service connection.  The Veteran's left hip pain was noted in service, the lay and medical evidence of record show continuity of the same symptoms of pain and stiffness post-service, and he was diagnosed with severe DJD within 8 years of discharge from active service.  Notably, the Veteran was apparently serving in the Army National Guard from 1992 to 2002, during his complaints of ongoing left hip pain.  Army National Guard records are not currently contained in the record; however, here they are unnecessary as the Board finds that entitlement to service connection for a left hip disability is warranted.



Depression

In June 2016, the Veteran filed a claim of entitlement to service connection for depression.  

In April 2017, the Veteran reported to his VA primary care provider that he was having some symptoms of depression and he would like to see a mental health provider.  Prior to April 2017, the Veteran had a positive depression screening in October 2012, but had negative depression screenings in January 2013 and June 2015.  The Board did not find evidence of mental health treatment or psychiatric complaints prior to April 2017.

In April 2017, the Veteran reported to a VA psychiatrist that he felt his depression began at a low level in service, but had increased since his left hip replacement in 2001.  The Veteran was referred from his primary care physician who noted depressive symptoms.  The Veteran stated he felt his health, and not being able to do the things he used to do, contribute to his depressive symptoms.  His pain assessment at the time of his mental health work-up included knee pain at 10/10, shoulder pain of a 10/10, and hip pain of 8/10.  He was assessed with "depressive disorder due to another medical condition (arthritis/chronic pain), HTN, DJD, GERD, tinnitus, macrocytic anemia."

A second April 2017 mental health evaluation by a social worker included the Veteran's report of some family stressors.  He also reported that his multiple surgeries and his residual chronic pain preventing him from engaging in sports and activities he used to enjoy caused stress and depressed feelings.  The diagnostic impression was of depression.

Ongoing VA treatment records, to include a record from August 2017, continued to note that the Veteran had a diagnosis of depressive disorder due to another medical condition (arthritis/chronic pain).

The Board notes that the Veteran is now service connection for right and left knee disabilities (with a right TKA in 2015 and suggested revision of right TKA and left TKA in 2017/2018), left ankle disability, a left shoulder/clavicle disability (with surgery in 2018), and left hip disability (with replacement in 2001).  The Veteran has a large number of VA and private treatment records related to his chronic pain and limitations secondary to his service-connected disabilities.  Although the Veteran has not been afforded a VA examination with nexus opinion, it is clear from the diagnosis of "depressive disorder due to another medical condition (arthritis/chronic pain)" that the Veteran's depression is secondary to his service-connected disabilities.  Entitlement to service connection for depression is warranted. 

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).


Alopecia

The Veteran's hair loss was noted in service and diagnosed as alopecia.  The service records contain photographs from April 1993.  The photograph shows that the Veteran does not have hair on his scalp; he does not have eyebrows or sideburns, and he has a countable number of hairs on his chin (which are white in color).  To lay observation, the photographs do not show scarring. 

An January 2008 record noted that the Veteran developed alopecia universalis in 1989.  He was seeking VA treatment for a rash on his legs.  The evaluation noted "absent scalp, eyebrow, axillary hair" and hyperpigmentation on the lower legs.  He was assessed with alopecia universalis and questionable contact dermatitis.  He was given triamcinolone ointment to put on his legs/contact dermatitis.

A March 2008 VA examination noted the Veteran's statement that his hair loss began in 1989 and had progressed to the point that he had hardly any hair on his body.  Physical examination included that the Veteran was "almost entirely without body hair."  He has no scalp or body hair, or eyelashes.  The diagnosis was of alopecia areata. 

In connection with his claim for an increased rating, the Veteran was afforded a VA examination in May 2014.  He stated he had no hair on the whole body and face.  He was noted to have a small beard and side burns.  He did not have any scarring or disfigurement of the head or face.  He was not being treated with oral or topical medications.  Regarding the affected area of the Veteran's skin, the examiner noted that the Veteran did not have any of the "above listed visible skin conditions."  The Veteran was noted to have alopecia with loss of all body hair and a small beard and side burns with very sparse hair.  No photographs were provided.

Under Diagnostic Code 7831, alopecia areata warrants a noncompensable rating if hair loss is limited to the scalp and face, and a maximum 10 percent rating is warranted for loss of all body hair.

Under Diagnostic Code 7830, a noncompensable disability rating is warranted for scarring alopecia affecting less than 20 percent of the scalp; a 10 percent rating is warranted for scarring alopecia affecting 20 to 40 percent of the scalp; and a maximum 20 percent rating is warranted for scarring alopecia affecting over 40 percent of the scalp.

The Board notes that the Veteran has not been diagnosed with scarring alopecia.  Although the Veteran's claims file contains copious amounts of medical records, very few address skin complaints.  The few records related to skin complaints include diagnosis of poison ivy and contact dermatitis.  The Veteran has generally not been treated for or "seen" for his alopecia.  The 2014 VA examiner noted that the Veteran did not have any scarring related to his alopecia, and the photographs form 1993 do not indicate any scarring related to his alopecia.  The Veteran has not provided any lay statements to further this appeal, to include that there are no statements which may indicate symptoms other than hair loss.  The Veteran is receiving the maximum rating provided for alopecia areata.  There is no indication of an alternative diagnosis or any signs or symptoms associated with his alopecia areata other than hair loss.  Entitlement to a rating in excess of 10 percent is, therefore, not warranted.  

Left ankle

As noted in the introduction, the Veteran's June 2013 claim for increased ratings has been lost.  

The June 2014 rating decision on appeal provided an increased 10 percent rating for mild left tibiotalar degenerative joint narrowing with pain (previously, chipped fracture of left ankle), effective June 3, 2013.  Previously, the Veteran's chipped fracture of the left ankle was noncompensably rated under DC 5299-5271.  The June 2014 rating decision provided the 10 percent rating under DC 5271-5003.  The rating decision noted that the 10 percent rating was provided for x-ray evidence of degenerative arthritis with slight limitation of motion of the ankle. 

In May 2014, the Veteran was afforded a VA examination in connection with his claim.  He had bilateral ankle pain and mild bilateral tibiotalar degenerative joint narrowing.  The Veteran reported ankle pain with flare-ups (not further described) with prolonged walking.  He had right ankle plantar flexion to 45 degrees or greater without objective pain on motion.  He had right ankle dorsiflexion to 20 degrees or greater, without objective pain on motion.  He had left ankle plantar flexion to 45 degrees or greater, with no objective  pain on motion.  He had left ankle dorsiflexion to 20 degrees or greater, without objective pain on motion.  He had no loss of range of motion of either ankle after repeat range of motion testing.  The examiner selected that the Veteran did not have any functional loss or impairment of the ankle.  He did not have localized tenderness or pain on palpation of the joints/soft tissue of the ankles.  He had normal muscle strength on testing.  He had negative anterior drawer and talar tilt tests (joint stability).  The examiner noted that the Veteran had not undergone ankle surgery and did not have ankylosis.  The examiner marked that the Veteran's bilateral ankle arthritis did not impact his ability to work.  Regarding "Mitchell criteria" the examiner noted the Veteran complained of pain on prolonged walking, and stated that she could not provide the requested opinion without resorting to mere speculation.

The Board has reviewed the Veteran's considerable VA and private medical records, and there are few that mention his left ankle.  The Veteran's January 2015 notice of disagreement simply indicated a wish to appeal the assigned evaluation for his left ankle disability.  Similarly, his February 2016 substantive appeal did not provide additional insight into his claim for an increased rating.  The Board was unable to find in the record any lay statements that may have provided greater insight into why the Veteran believed he was entitled to a higher rating for his left ankle, to include any symptoms or functional impact of his left ankle on his daily life. 

A June 2017 private record from Dr. C.C., who was treating the Veteran for bilateral knee complaints, included an overall musculoskeletal evaluation of the Veteran's lower extremities.  This included that his left ankle range of motion was "normal."  He did not have left ankle swelling, and his left ankle exam was "normal" with "normal" ankle strength. 

Private medical records include a large number of records related to his bilateral knee disabilities, and physical therapy/rehabilitation services records.  The Veteran was seen after a full day of work on a few occasions, but no complaints related to his left ankle were recorded.

When assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must consider the extent to which a veteran may have additional functional impairment beyond the limitation of motion objectively demonstrated, such as when the symptoms are most prevalent due to the extent of the pain and painful motion, weakness, premature or excess fatigability, and incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The rating schedule is intended to recognize actually painful, unstable, or malaligned joints due to healed injury as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Application of 38 C.F.R. § 4.59 is not limited to cases of painful motion in which there is a finding of arthritis.  See Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  Case law and VA guidelines anticipate that VA examiners will use information procured from relevant sources, including lay statements, to estimate additional functional loss during flare-ups of musculoskeletal disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

Under Diagnostic Code 5271, relating to limitation of motion of the ankle, a 10 percent rating is warranted for moderate limitation of motion, and a 20 percent rating is warranted for marked limitation of motion.  The words moderate and marked are not defined in the regulations.  Normal range of motion for the ankles is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71, Plate II.

The record does not show that the Veteran had left ankle ankylosis, astragalectomy, or malunion of the os calcis or astragalus.  

DC 5262 provides a 10 percent rating for tibia and fibula impairment with malunion resulting in slight knee or ankle disability.  A 20 percent would be assigned for moderate knee or ankle disability.  A 30 percent would be assigned for marked knee or ankle disability.  Nonunion with loose motion, requiring a brace, warrants a 40 percent rating.  

May 2014 x-ray of the left ankle revealed mild left tibiotalar degenerative joint space narrowing.  The left talar dome was intact.  Therefore, there is no indication of malunion of the tibia and fibula.

Upon review of the evidence of record, the Board finds that the Veteran's left ankle disability does not warrant a rating in excess of 10 percent.  The current 10 percent evaluation was provided for x-ray evidence of arthritis with slight limitation of motion.  The medical evidence of record did not demonstrate any limitation of motion.  Similarly, there was no objective evidence of painful motion of the left ankle.  However, during the 2014 examination, the Veteran stated that he has ankle pain with prolonged walking.  His report of ankle pain with prolonged walking is considered credible.  Thus, the 10 percent rating contemplates his painful motion under 38 C.F.R. § 4.59 (noting that painful motion warrants at least the minimum compensable rating for a joint).  

The currently assigned rating contemplates pain on motion and some limitation of motion.  The issue is at what point pain or some other factor functionally limits the Veteran's motion.  A preponderance of the evidence is against finding that the Veteran has pain (which additionally limits function) sufficient to warrant a higher evaluation under any relevant diagnostic code.  See Mitchell v. Shinseki, 25 Vet. App. 33 (2011).  The 2014 VA examiner noted the Veteran's report that flare-ups caused ankle pain with prolonged walking.  The examiner did not estimate the degree of additional range-of-motion loss due to pain on use or during flare-ups, stating that there was insufficient medical evidence upon which for her to base such an opinion.  This appears accurate to the Board, as there is limited medical or lay evidence related to the Veteran's left ankle disability.  Furthermore, when treated immediately after repetitive use over time in 2017 for knee physical therapy, the Veteran did not report any ankle complaints.  To the extent the Veteran's pain after prolonged standing may result in a loss of range of motion of the left ankle, the medical and lay evidence of record does not support that it would result in marked limitation of motion given that the Veteran had a full range of motion of his ankle during the 2014 examination and in 2017 when seen for knee complaints, and that he has not sought ongoing treatment for his left ankle despite the numerous times he has been seen by VA and private providers.  

The preponderance of the evidence is against the claim for left ankle disability rating in excess of 10 percent.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").

Right Knee

In this case, the Veteran is challenging the staged ratings assigned for his right knee disability.  The Veteran filed a claim for an increased rating on June 3, 2013.  The June 2014 rating decision on appeal continued a 10 percent rating for his right knee disability under DCs 5003-5260.  This rating was continued for painful motion of the knee with x-ray evidence of degenerative arthritis along with any limitation of motion of the knee.  The Veteran underwent a right total knee replacement (TKA) on January 13, 2015.  An April 2015 rating decision provided a 100 percent rating from January 13, 2015 to February 29, 2016 (a leap year).  A 30 percent rating was assigned from March 1, 2016 under DC 5055 for knee replacement (prosthesis).  The Veteran has sought increased staged ratings, and has also argued that he should be entitled to a longer period of 100 percent rating based on convalescence. 

Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  See 38 C.F.R. § 4.45. 

Determination of whether the application of sections 4.40 and 4.45 entitles the Veteran to an increased rating requires factual findings as to the extent to which the Veteran's pain and weakness cause additional disability beyond that reflected in the measured limitation of motion.  DeLuca 8 Vet. App. 202.  

Included within 38 C.F.R. § 4.71a are multiple DCs that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).

Diagnostic Code 5257 provides that an evaluation of 10 percent is assigned for slight recurrent subluxation or lateral instability.  An evaluation of 20 percent is assigned when the impairment is moderate, and an evaluation of 30 percent is assigned when the impairment is severe. 

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  Diagnostic Code 5259 provides a 10 percent rating for symptomatic removal of semilunar cartilage.

Diagnostic Code 5260 pertains to limited flexion of the knee.  Flexion limited to 60 degrees is noncompensable.  A 10 percent rating applies when flexion is limited to 45 degrees.  A 20 percent rating applies when flexion is limited to 30 degrees.  A 30 percent rating applies when flexion is limited to 15 degrees.

Diagnostic Code 5261 provides a noncompensable rating for limitation of extension to 5 degrees, a 10 percent rating for limitation of extension to 10 degrees, a 20 percent rating for limitation of extension to 15 degrees, a 30 percent rating for limitation of extension to 20 degrees, a 40 percent rating for limitation of extension to 30 degrees, and a 50 percent rating for limitation of extension to 45 degrees. 

A Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 (which provides for a 10 percent rating for a noncompensable limitation of motion or painful motion of an affected joint) and 5257, provided that a separate rating must be based upon additional disability. 

Also, separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same knee, the limitations must be rated separately to adequately compensate for functional loss associated with the disability.

Initially, the Board notes that in Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016) CAVC held that to be adequate a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Here, the VA examinations included evaluation of the opposite joint (although it is also a service-connected disability), but did not include evaluation of the joint on passive motion, or on weight-bearing and nonweight-bearing.  Although, according to Correia, these examinations are therefore not adequate for the period prior to January 13, 2015, it is not possible to provide the Veteran with an updated examination which could provide adequate joint testing that would be applicable to the claim on appeal because the joint was replaced in January 2013.  As such, the Board must provide ratings prior to January 13, 2015 based on the available medical and lay evidence of record.  Additionally, the Board is providing an increased 60 percent rating for the Veteran's right knee under DC 5055, from March 1, 2016, which is the highest rating available for a knee with prosthesis.  Remand for additional examination would not provide information which would further help the Veteran in his claim for increased staged ratings for his right knee.  Additionally, precise range of motion is not necessary for a grant of 60 percent under DC 5055, so the failure of the examinations to provide Correia information does not make them inadequate in this limited instance.  Notably, under 38 C.F.R. § 4.71a, amputation of the lower extremity not improvable by prosthesis controlled by natural knee action and leg amputation with defective stump, thigh amputation recommended both warrant 60 percent ratings.  According to the Amputation Rule, with the Board providing a 60 percent rating from March 1, 2016, the Veteran is in receipt of the highest rating available.

Prior to January 2015

A June 2013 treatment record included the Veteran's complaint of bilateral knee pain.  His right knee had a range of motion of zero to 110 degrees, and mild effusion.  He had negative Lachman, negative "posterior sag," and no laxity of the MCL or LCL in either knee.

An August 2013 record noted the Veteran's right knee had active range of motion from 10 to 105 degrees, with a moderate degree of effusion.  The impression was of bilateral knee osteoarthritis with prominent right knee effusion.  He was to return in 3 weeks for arthrocentesis of whichever knee was bothering him the most.

In April 2014, the Veteran reported swelling of the right knee without injury.  X-rays showed moderate osteoarthritis of both knees.  Examination of both knees demonstrated moderate effusion on the right with no increased warmth and active range of motion of zero to 90 degrees.  He was offered arthrocentesis of the right knee, with injection of corticosteroids afterwards.

In May 2014, the Veteran was afforded a VA knee examination.  He complained of ongoing pain and decreased range of motion.  He reported flare-ups of symptoms with prolonged standing and walking.  He had right knee flexion to 110 degrees, with objective pain at 110 degrees.  His extension was normal, and he had objective evidence of painful extension at 0 degrees.  He had left knee flexion to 110 degrees, with objective painful motion at 110 degrees.  His extension was normal, and he had objective evidence of painful extension at 0 degrees.  He was able to complete repetitive range of motion testing, after which he had left and right knee flexion to 110 degrees, and normal (0) extension.  He had painful motion and disturbance of locomotion of both knees, and right knee swelling.  He had pain to palpation of the joint line/soft tissues of both knees.  He had full (5/5) muscle strength of both bilateral flexion and extension.  Joint stability testing was normal for anterior/posterior/medial-lateral instability of both knees.  He did not have a history of recurrent patellar subluxation/dislocation.  The examiner noted that the Veteran did not have a history of meniscal conditions or a history of joint replacement.  He had undergone left knee arthroscopic surgery in 1987.  He regularly used a knee brace.  X-rays were noted to show bilateral arthritis.  The functional impact of his bilateral knee disabilities was described simply as Veteran "has pain on prolonged walking."  Under "Mitchell criteria" the examiner noted that he could not provide an opinion without resorting to mere speculation because there was insufficient medical evidence upon which to base an opinion.

A July 2014 private medical record included the Veteran's statement that his work consisted of walking and he had an accumulation of swelling in the right knee "with buckling sensation of the right knee and difficulty with flexion."  On examination, the right knee had moderate effusion.  He had active range of motion of the right knee from zero to 104 degrees, and the left knee range of motion was from zero to 115 degrees.  He did not have laxity of the MCL or LCL of either knee.  His Lachman's tests were negative.  The impression was of right knee acute osteoarthritis, with secondary effusion, with underlying degenerative joint disease.  Right knee arthrocentesis was provided, and he felt "much improved...also improved active range of motion."  

By August 2014, the Veteran was treating his right knee with a knee brace, ice bag, and pain medication.  He continued to work in a custodial capacity, and he walked with a limp with some stiffness of his right knee.  His active range of motion was from zero to 90 degrees.  He had slight increased warmth in the right knee with large effusion.  The impression was right knee effusion, underlying right knee osteoarthritis recalcitrant to conservative treatment to date.

In December 2014, Dr. W.T.B. provided a fax that stated the Veteran was seen in October 2014 and he was scheduled to undergo a right total knee replacement on January 13, 2015, with anticipated need for convalescent leave from January 13, 2015 to May 13, 2015.  He would be re-evaluated in May 2015.  The Veteran underwent a right total knee replacement on January 13, 2015.

Initially, the Board notes that the Veteran is credible in reporting his right knee symptoms, to include pain, stiffness, swelling, and a feeling that the knee will buckle.  Although the Veteran is competent and credible in reporting a feeling of "buckling" in his right knee, the medical evidence of record from both the VA examiner and private physicians carries greater weight in determining whether the Veteran had right knee instability prior to January 13, 2015.  As the VA examiner (May 2014) and private physicians (June 2013 and July 2014) provided medical testing which did not reveal joint instability, the Board finds that entitlement to a separate right knee rating under DC 5257 (recurrent subluxation or lateral instability) is not warranted.

The evidence prior to January 13, 2015 included x-rays showing arthritis of the right knee joint, and the Veteran's objective painful motion of his right knee.  The Veteran additionally had limited flexion of his right knee, with the greatest limitation to 90 degrees.  Diagnostic Code 5260 does not provide a compensable rating until flexion is limited to 45 degrees; however, the Veteran is currently in receipt of a 10 percent rating under DC 5003 (degenerative arthritis) for limitation of motion with objective painful motion and x-ray evidence of arthritis.  A rating in excess of 10 percent for limited flexion of the right knee would require flexion limited to 30 degrees or less.  The Veteran's right knee was limited to 90 degrees of flexion when he was suffering from moderate to "large" effusion.  Additionally, in July 2014, it was noted that after arthrocentesis his active range of motion improved.  As such, the 90 degree limitation of flexion was noted during a flare-up of symptoms (effusion).  As such, a rating in excess of 10 percent for painful limited flexion of the right knee is not warranted for the period prior to January 13, 2015.

The Board, however, finds that a separate 10 percent rating may be awarded for limitation of flexion for the period prior to January 13, 2015.  In August 2013, the Veteran's extension was limited to 10 degrees during a flare-up of effusion of his right knee.  Under DC 5260, extension limited to 10 degrees warrants a 10 percent evaluation.  Although the right knee "joint" is in receipt of a 10 percent rating for painful limitation of motion with arthritis, the Board considers that rating to have been provided based on painful and limited flexion of the right knee.  Therefore, providing a separate 10 percent rating for extension limited to 10 degrees does not violate the rule against pyramiding. 

In sum, prior to January 13, 2015, the Board finds that a rating in excess of 10 percent for painful limited flexion of the right knee is not warranted, entitlement to a separate rating for instability is not warranted, and a separate 10 percent rating for limited extension is warranted.

Total Knee Replacement 100 percent rating  

Diagnostic Code 5055 specifically provides rating criteria for knee replacement with prosthesis.  It provides a 100 percent rating for one year following implantation of a prosthesis.  Note (1) noted that the 100 percent rating for one year following implantation of a prosthesis will commence after initial grant of the 1-month total rating assigned under 38 C.F.R. § 4.30 following hospital discharge.

The Veteran underwent his right TKA on January 13, 2015, and he was discharged January 15, 2015.  Under 38 C.F.R. § 4.30 a temporary total disability rating may be assigned effective the date of hospital admission or outpatient treatment and continuing for 1 (as directed by DC 5055) month from the first day of the month following such hospital discharge or outpatient release.  As such, here, the Veteran was entitled to a temporary total disability rating from January 13, 2015 to March 1, 2015 under 38 C.F.R. § 4.30, and then a one year 100 percent rating from March 1, 2015 to February 29, 2016 (leap year).

On January 12, 2015, the Veteran submitted a TDIU claim form.  He was contact by telephone in February 2015, and noted that his TDIU claim form was supposed to be a claim for a temporary 100 percent rating due to surgery.  The Veteran stated he would not be able to go back to work until mid-April 2015, and he had a follow-up examination in early March 2015.

The Veteran was provided a 100 percent rating for his right TKA for the appropriate amount of time according to DC 5055.  Notably, under 38 C.F.R. § 4.30, the longest period of convalescence available would be one year.  An extension of the 100 percent rating provided by DC 5055 is not available under the rating criteria, and must be denied.

From March 1, 2016

Following his right TKA, the Veteran was seen in March 2015 and was initially noted to be "doing well."  He returned to working full time on April 13, 2015.  Unfortunately, by April 2016, the Veteran reported to VA that for the past two months his knee had become increasingly swollen and painful and it was red and hot to the touch.  The VA nurse (phone conversation) advised the Veteran to visit the local emergency room.  He reported severe knee pain, erythema and worsening swelling.  The Veteran later reported the ER would not drain his knee and suggested he go back to the surgeon who performed his TKA.

By June 2016, it was noted that his symptoms were not responsive to a prednisone Dosepak.  The history provided included that he had called the primary care clinic April 14, 2016 with complaints of full (10/10) pain with swelling and minimal decrease with wrapping, elevation, and ice.  He was seen April 20, 2016 and a prednisone Dosepak and x-rays were ordered.  X-rays showed interval right TKA without hardware complication and a small effusion.  An MRI was not revealing. 

A July 2016 private treatment record from Dr. W.C.D. noted the Veteran's right knee had well-healed surgical scars.  He had full extension and flexion to 80 or 90 degrees.  He had synovitis and effusion of the right knee.  He walked with a mild limp.

The Veteran was afforded a VA examination in July 2016.  Veteran reported he continued to have "stiffness, warm-ness, swelling, clacking" of the right knee, just as it was before the surgery.  He had been working with a physical therapy regimen since June 22, 2016, including daily icing and elevation.  He had difficulty working because of nearly 8 to 12 hours of standing daily, working in a custodial service.  He was given the custodial position because he could no longer work as a landscaper for the same company.  The job change was to try to accommodate him, but he still had "intense problems" with his knee due to having to stand so much for so long.  He could not run, walk fast, or jump.  He had to avoid stairs as best as he can, and he was trying to find a single-level home.  His knee was aggravated by increased weight bearing due to having frequently balanced himself with the right knee because his left knee "gives out unexpectedly and" has caused him to fall in the past.  He also reported that his right knee problems were daily, and consisted of pain, numbness, tingling over the anterior surface of the knee, and movement limitations.  The Veteran did not report flare-ups of symptoms.  Additional functional impact is that the knee stays stiff and tight with swelling.  Range of motion results from this examination do not internally correlate (flexion from zero to 44 degrees, but extension from 140 to 66 degrees), and are therefore not considered in this evaluation.  His right knee muscle strength in flexion was limited to 3 out of 5 (active movement against gravity).  There was a reduction in muscle strength due entirely to the claimed condition.  Joint stability tests were all normal, but the examiner noted that the Veteran had moderate lateral instability of the right knee.  No explanation is provided for these conflicting indications.  Following right knee total replacement surgery, the Veteran was noted to have intermediate degrees of residual weakness, pain or limitation of motion.  The examiner noted that the surgical scars were not painful or unstable, and did not measure equal to or greater than 39 sq.cm.  

An August 2016 Dr. W.C.D. record noted that the Veteran had right knee effusion since the surgery, and the Veteran continued to be on prednisone. 

In October 2016, the Veteran was provided an additional knee examination, with much of the same information as contained in the July 2016 examination.  However, it was noted he had right knee range of motion from zero to 54 degrees.  The examiner noted that although the right knee examination was medically consistent with his statements regarding functional impact following repetitive use, the Veteran was not being examined after repetitive use, so it would be mere speculation to note such functional limitations.  Again, joint stability testing was normal for both knees.  The examiner found that there was no muscle atrophy, but the Veteran had decreased strength.  The examiner again selected that the Veteran had intermediate degrees of residual weakness, pain or limitation of motion following his total knee joint replacement.  A similar comment was not made regarding the left knee.

The Veteran started physical therapy at Rehabilitation Services, and reported continued pain and swelling in his right knee one year after TKA.  The Veteran was noted to have bilateral knee problems, and the right knee swelled after a day of depending positioning related to the left knee.  

In May 2017, the Veteran sought for his 100 percent rating for his TKA to be extended to June 2016 due to the pain he was experiencing since the surgery.  As noted above, the Veteran was provided a 100 percent rating for the period allowed by the rating criteria.

By June 2017, the Veteran had a new private physician, Dr. C.C., to whom he reported ongoing "problems" since his TKA.  Examination included a positive patellar apprehension test on the right, and Dr. C.C. noted that there was "possible laxity with the tibial tray."  On examination, he had mild effusion of both knees.  He had slight laxity of the right total knee and tenderness over the tibial plateau.  She indicated the possibility of loosening of the right TKA and revision.  A September 2017 follow-up indicated the Veteran did have loosening of his prosthesis and that he needed a revision.

In December 2017, the Veteran reported to Dr. C.C. that he had bilateral knee pain in a 10/10, with his right knee worse than his left.  His right knee was "tight and swollen."  He tried to wear a brace to keep the swelling down.  Dr. C.C. worried that the Veteran may have loosening and a low-grade infection of his right knee, and so they were going to do additional tests.  Unfortunately, the Veteran was in need of left shoulder surgery before he could be scheduled for left knee TKA and right knee revision.  A January bone scan included results that needed to be correlated for "evidence of hardware loosening or infection and recommend dedicated radiographs for further evaluation."

In March 2018, the Veteran was afforded an additional VA knee examination.  He stated his knees were getting worse.  He had right TKA in 2015 and he was getting shots in his left knee.  He reported that based on a 2018 bone scan, his private physician had stated he will need another right TKA and also a left TKA.  He reported ongoing pain in both knees.   He had flare-ups and functional loss with prolonged standing and walking.  Right knee range of motion was from zero to 90 degrees.  Pain was objectively noted and caused functional loss.  There was evidence of pain on weightbearing, and localized tenderness on palpation to the medial and lateral sides.  There was also objective evidence of crepitus.  Joint stability testing was performed and was normal throughout.  The Veteran was noted to have meniscal conditions bilaterally.  His right knee included frequent episodes of locking, pain, and effusion.  The examiner marked that the Veteran's right knee post-TKA had intermediate degrees of residual weakness, pain or limitation of motion.  

In addition to the 100 percent provided for one year and one month under DC 5055, a minimum 30 percent rating was provided.  Under DC 5055, knee replacement with intermediate degrees of residual weakness, pain or limitation of motion rate by analogy to diagnostic codes 5256, 5261, or 5262.  A 60 percent rating was provided for knee replacement with chronic residuals consisting of severe painful motion or weakness in the affected extremity.

The VA examiners have indicated that the Veteran's residuals of a right TKA are intermediate degrees of residual weakness, pain or limitation of motion which should be rated by analogy to the other knee diagnostic codes.  The Board, however, finds that the Veteran's residuals of a right TKA result in chronic residuals of severe painful motion.  The VA and private medical records of evidence suggested that the Veteran had ongoing swelling of his right knee after TKA, with increased effusion and pain by November 2015.  He continued to have severe right knee pain, with effusion, redness, and erythema, such that he sought emergency treatment in April 2016.  He was on prednisone from at least April to August 2016, without improvement in his right knee symptoms.  These right knee symptoms continued despite active participation in physical therapy, including wearing a brace, icing, and taking prescribed medications.  He complained of right knee pain throughout the three year period following his TKA, to the present.  The most recent records indicate that the Veteran likely has loosening of his prosthesis and a mild infection.  The loosening of the prosthesis and his private physician's indication of laxity indicate right knee weakness.  As such, the Board finds that an increased 60 percent rating is warranted for his right knee from March 1, 2016.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for a left hip disability is reopened.

Entitlement to service connection for a left hip disability is granted.

Entitlement to service connection for depression is granted.

Entitlement to a rating in excess of 10 percent for alopecia is denied.

Entitlement to a rating in excess of 10 percent for a left ankle disability is denied.

Entitlement to a rating in excess of 10 percent for painful flexin of the right knee with arthritis, prior to January 13, 2015, is denied.

Entitlement to a separate 10 percent rating for limited extension of the right knee prior to January 13, 2015, is granted.

Entitlement to a rating of 60 percent for the right knee disability from March, 1, 2016, is granted. 



REMAND

Right Hip

The Veteran's claim of entitlement to service connection for a right hip disability must be remanded for additional records and a VA examination with nexus opinion.

Currently, the Veteran's Army National Guard records are not contained in the record.  Given that some private medical records indicate that he had to leave the National Guard due to musculoskeletal disabilities, the records may be material to his service connection claim.

The Veteran has not been provided a VA examination related to his claim.  The Veteran's severe bilateral knee disabilities, his left hip (as of this decision), and his left ankle disability are service-connected.  On remand, he should be afforded a VA examination with medical opinion, to include secondary service connection.

Left clavicle/shoulder

The Veteran has been afforded VA examinations related to his left clavicle/shoulder disability in May 2014, March 2017, and March 2018.  The examinations provided limited information regarding the impact of flare-ups of symptoms and repeated use over time on his functional abilities.  The description of flare-ups of the shoulder in the March 2018 examination was simply "on lifting overhead and doing pushups."  On remand, additional examination must be provided. 

In April 2018, Dr. D.D. (presumably private physician) provided a statement that the Veteran underwent left shoulder/clavicle surgery on January 22, 2018.  "His convalescent for this surgery including post-op visits, physical therapy, and his release from my care will last from" January 22, 2018 to July 22, 2018.  Additionally, in April 2018, the Veteran filed a claim for temporary 100 percent convalescent rating.  The private physician's indication that the Veteran will be "convalescent for this surgery" until July 2018 should be addressed by the VA examiner.

The Board notes that the Veteran's claim for an increased rating for his left clavicle disability was filed on June 3, 2013.  In December 2017, the Veteran filed a claim for "shoulder arthroscopy surgery."  A March 2018 rating decision provided an increased 20 percent rating for "left shoulder clavicle with deformity" with an effective date of December 28, 2017, the date he filed the claim for "shoulder arthroscopy surgery."  As the claims are being remanded, the AOJ should review the effective date assigned. 

Left knee

The Veteran has been afforded a number of VA knee examinations during his appeal period.  However, the examinations have not conformed to Correia.  On remand, he must be afforded an additional examination. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's National Guard service treatment records.

2.  Schedule the Veteran for a VA examination in connection with his right hip claim.  Following a review of the record, and examination and interview of the Veteran, the examiner should provide the following:

a) Is it at least as likely as not (50/50 probability or greater) that the Veteran's right hip disability has its onset in service or is otherwise related to service?

b)  Is it at least as likely as not (50/50 probability or greater) that the Veteran' s right hip disability is due to or aggravated by his service-connected disabilities?  
A full explanation must accompany each opinion expressed.

3.  Schedule the Veteran for a VA shoulder examination to determine the current severity of the Veteran's left shoulder/clavicle disability.  The examiner should elicit information on the symptoms associated with flare-ups or after repetitive use from the Veteran during the interview.

The examiner is asked to address the April 2018 statement by Dr. D.D. that the Veteran will be on "convalescent from this surgery" until July 22, 2018. 

4.  Schedule the Veteran for a VA knee examination to evaluate the severity of his left knee disability.

To the extent possible, the examiner is also asked to provide the ranges of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the Veteran's left and right knees.  If the examiner is unable to so opine, he or she should clearly explain why that is so.

5.  After completing the development requested above, readjudicate the Veteran's claims.  Regarding the left shoulder/clavicle claim, the AOJ should include a discussion of the effective date (December 28, 2017) for the grant of an increased rating.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished a SSOC and given the opportunity to respond thereto.  The case should then be returned to the Board, if otherwise in order.



The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


